DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
• The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
• This action is responsive to the following communication: an amendment filed on 6/2/2022.

Response to Arguments
• Applicant’s arguments, see pages 6-7, filed 6/2/2022, with respect to claims 1-10 have been fully considered and are persuasive.  The cited prior arts rejection of said claims under 35 U.S.C. 102(a)(2) has been withdrawn. 

Allowable Subject Matter
• Claims 1-10 are allowed. The following is an examiner’s statement of reasons for allowance: The cited prior arts of record along with the updated prior arts searches fail to yield any references (e.g. either singularly or combination of references) that teach and/or suggest “analyzing the first translated document and detecting a first translated sentence having a possible mistranslation from the first translated document, detecting a first original sentence corresponding to the first translated sentence from the original document, determining a modification-target word or phrase which is expected to be a cause of mistranslation from words and phrases contained in the first original sentence of the original document,” as recited in claim 1. The same also applies to independent claims 5, 9, and 10 due to similar claimed features/limitations as cited in claim 1. 
---Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIERRY L PHAM whose telephone number is (571)272-7439. The examiner can normally be reached M-F, 11-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on (571)272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/THIERRY L PHAM/Primary Examiner, Art Unit 2674